DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

 It appears that the applicants intend the term “cumulative pore area” to mean the cumulative pore area of all pores up to a specific pore width as shown in Fig. 6. Since the cumulative pore area varies with the pore width, it is unclear what the text entry of 1084 m2/g without specifying the pore width means. This objection may be overcome by amending the legend in Fig. 6 as follows: 

Please replace “1084 m2/g” with - Total micro-pore volume 1084 m2/g -.

Status of Rejections 

Claims 24, 25, 27-30, 32, 34, 36, and 37 are pending. Amendments to claims 24 and 32 filed on 11/02/2021 are acknowledged. 

The previous rejection of claims 32, 34, 36, and 37 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  


Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24, 25, and 27-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 24, last 3 lines, with respect to the limitation "wherein the first plurality of ultramicropores collectively comprise a cumulative volume of approximately 0.3 cm3/g and a cumulative area of about 1084 m2/g,” it is unclear if the applicants intend the term “cumulative pore volume” to mean the total pore volume of all pores and the term “cumulative pore area” to mean the total pore area of all pores. Amending the above limitation to “wherein the first plurality of ultramicropores collectively provide a total pore volume of 0.3 cm3/gram and collectively provide a total pore area of 1084 m2/g” would overcome this issue. 

Claims 25 and 27-30 are rejected, because they depend from the rejected claim 24. 

Allowable Subject Matter

Claims 32, 34, 36, and 37 are allowed.



Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 24 and 32 as a whole, including the limitation that the first plurality of ultramicropores have a total pore area of 1084 m2/g.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795